—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered December 18, 1995, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendants’ pro se contention that the Supreme Court intimidated him into refraining from moving to withdraw his plea of guilty is premised upon matters dehors the record and thus cannot be resolved on a direct appeal from the judgment (see, People v Otero, 201 AD2d 675).
The defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed. Under the circumstances of this case, the defendant has no basis now to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.